Title: From Thomas Jefferson to Peter Carr, 6 August 1788
From: Jefferson, Thomas
To: Carr, Peter


          
            
              Dear Peter
            
            Paris Aug. 6. 1788.
          
          The preceding letter was written at it’s date, and I supposed you in possession of it when your letters of Dec. 10. 87. and March 18. 88. told me otherwise. Still I supposed it on it’s way to you, when a few days ago, having occasion to look among some papers in the drawer where my letters are usually put away till an opportunity of sending them occurs, I found that this letter had slipped among them, so that it had never been forwarded. I am sorry for it on account of the article relative to the Spanish language only. Apply to that with all the assiduity you can. That language and the English, covering nearly the whole face of America, they should be well known to every inhabitant who means to look beyond the limits of his farm. I like well the distribution of your time mentioned in your letter of Mar. 18. and the counsels of Mr. Wythe so kindly extended to you, leave it necessary for me to add nothing of that kind. Be assiduous in learning, take much exercise for your health and practise much virtue. Health, learning and virtue will ensure your happiness; they will give you a quiet conscience, private esteem and public honour. Beyond these we want nothing but physical necessaries, and they are easily obtained. My daughters are well and join me in love to yourself, your Mother, brothers and sisters. I am with very sincere esteem Dear Peter your affectionate friend,
          
            
              Th: Jefferson
            
          
          
            P.S. Present me affectionately to Mr. Wythe.
          
         